Illinois Official Reports

                                      Appellate Court



                 Carroll v. Chicago Housing Authority, 2015 IL App (1st) 133544



Appellate Court           DEBRA CARROLL, Plaintiff-Appellant, v. CHICAGO HOUSING
Caption                   AUTHORITY, a Municipal Corporation, Defendant-Appellee.



District & No.            First District, Second Division
                          Docket No. 1-13-3544



Filed                     March 24, 2015



Decision Under            Appeal from the Circuit Court of Cook County, No. 13-CH-12031; the
Review                    Hon. David B. Atkins, Judge, presiding.



Judgment                  Reversed.



Counsel on                Law Offices of Michael L. Shacter, of Chicago (Michael Shacter, of
Appeal                    counsel), for appellant.

                          Chicago Housing Authority, of Chicago (Scott W. Ammarell and Clay
                          S. Rehrig, of counsel), for appellee.



Panel                     JUSTICE PIERCE delivered the judgment of the court, with opinion.
                          Presiding Justice Simon and Justice Neville concurred in the judgment
                          and opinion.
                                              OPINION

¶1       Plaintiff Debra Carroll was a participant in the defendant Chicago Housing Authority
     (CHA) administrative Housing Choice Voucher Program (HCV program). Four years after she
     pled guilty to driving under the influence of alcohol (DUI) in violation of section 11-501(a) of
     the Illinois Vehicle Code (625 ILCS 5/11-501(a) (West 2008)), after notice and an informal
     hearing, the CHA terminated her eligibility for continued participation in the voucher program
     for engaging in criminal conduct. She appeals from an order of the circuit court of Cook
     County affirming the decision to terminate her from the HCV program. On appeal, plaintiff
     contends that the order terminating her benefits was clearly erroneous. We reverse.
¶2       The HCV program provides subsidized housing to low income people in the private
     market. The program is funded by the United States Department of Housing and Urban
     Development (HUD) and administered by the CHA. Plaintiff became a participant in this
     program in October 2002 and received a voucher from the CHA, which subsidized her rent at
     2936 North Parkside Avenue, Chicago, and later at 5146 West Dakin Street, Chicago.
¶3       In June 2008, plaintiff signed a family obligations form required by the HCV program. The
     form provided that she would not engage in “violent criminal conduct” or in the abuse of
     alcohol that threatens the health, safety, or right of peaceful enjoyment of the residents and
     persons in the immediate vicinity of the premises. This form also provided that plaintiff
     understood that a violation of her family obligations may result in her family’s termination
     from the program.
¶4       On August 22, 2012, the CHA sent plaintiff a letter of intent to terminate her participation
     in the HCV program. The CHA alleged that she had engaged in the abuse of alcohol that
     threatened the health, safety or right to peaceful enjoyment of the other residents and persons
     residing in the immediate vicinity of the premises: “[Specifically,] [plaintiff] has recently been
     arrested and convicted of Felony Aggravated Driving Under the Influence of Alcohol.” The
     allegation was based on a traffic arrest that occurred on May 11, 2009, resulting in a
     subsequent plea of guilty to driving under the influence of alcohol.
¶5       An informal administrative hearing took place on March 18, 2013. Plaintiff appeared
     pro se. At the hearing, a CHA representative explained that the CHA relies on rules, policies,
     procedures and regulations found in the Code of Federal Regulations (Code) and in its own
     administrative plan. The representative noted that when a family is accepted into the HCV
     program, it must abide by certain family obligations in order to remain in the program, and that
     assistance may be terminated if the CHA determines, by a preponderance of the evidence, that
     a household member engaged in criminal activity, regardless of whether that member was
     arrested or convicted of such activity.
¶6       Deidre Birts, a housing specialist who assists in the management of the HCV program,
     testified that her responsibilities included investigating any program abuse by participants.
     Birts testified that the family obligations form, which was signed by plaintiff, provides
     guidelines and regulations for the families to live by. The form is given to the families, and
     they are briefed on its contents several times throughout their participation in the program.
¶7       The CHA introduced into evidence a certified statement of conviction/disposition from the
     Cook County circuit court clerk certifying that the electronic records showed that on May 11,
     2009, plaintiff was charged with violating section 11-501(a) of the Illinois Vehicle Code (625


                                                 -2-
       ILCS 5/11-501(a) (West 2008)) while driving without a valid license, a Class 4 felony.
       Plaintiff pleaded guilty and was sentenced to 60 days’ imprisonment, with credit for time
       served, placed on 2 years’ probation, prohibited from driving and required to do “VIP drops.”
       In June 2011, her probation was terminated as satisfactory.
¶8         Plaintiff testified that at the time of her arrest she was living at 2936 North Parkside
       Avenue as part of the HCV program. At approximately 2 a.m., she received a call from her
       daughter that her youngest child had not eaten all day. She got in the car with her youngest
       child’s father, who did not drive, and was stopped by the police “about a 15 minute walk from
       where she lived.” Plaintiff explained that the officer stopped her for a cracked taillight. The
       officer then told her and her passenger to exit the vehicle. The officer searched the car and
       found an open pint of Bacardi rum under the front passenger seat. Plaintiff testified that the
       bottle belonged to her passenger and that she did not know it was in her car. The officer learned
       that her license was suspended and placed her under arrest. Her passenger, who was also
       arrested, told the officer that plaintiff did not drink. At the police station, plaintiff learned that
       she was being charged with DUI. Plaintiff told the officer in the lockup that she was not drunk
       and was not asked to take a sobriety test. Plaintiff stated that her license was suspended
       because she had numerous unpaid parking tickets.
¶9         Plaintiff further testified that because she was five minutes late for court on the DUI matter,
       the judge forfeited her bond and had her taken into custody. Plaintiff testified that when she
       went to court again, she was told by an unidentified person that if she pleaded guilty, she would
       have help with her three children, one of whom was in daycare, and that the trial court does not
       like it when people drive without a valid license. She further testified that she told her public
       defender that she was not drinking and that her counsel told this to the trial court, along with
       the fact that there were no Breathalyzer or sobriety tests performed. Plaintiff insisted that she
       was not drinking, but she was told to plead guilty so that she could receive probation and go
       home.
¶ 10       Plaintiff admitted that her license was suspended because of unpaid parking tickets when
       she was arrested. Plaintiff pled guilty because jail conditions were “nasty” and being
       incarcerated was keeping her away from her children. She could not recall what the judge said
       to her regarding pleading guilty because she “passed out.” When she returned home, she
       learned that the apartment she was living in was in foreclosure, and she was moved to the 5416
       West Dakin Street address by the HCV program. Plaintiff later completed an alcohol abuse
       class as part of her sentence, and she has helped others change their lives for the better.
       Plaintiff further stated that she did not know what her son’s father was charged with or if he
       was convicted.
¶ 11       Hearing officer Joel Skinner, in a written decision, informed plaintiff that the CHA was
       terminating her HCV assistance based on the testimony, evidence and documents presented at
       the hearing. He found that plaintiff was arrested on May 11, 2009, for felony aggravated DUI
       and that a certified statement of conviction was admitted into evidence. The hearing officer
       noted that in administering the HCV program, the CHA relies on rules, policies, procedures
       and regulations set forth in the Code, and its administrative plan, and that a family’s continued
       participation in the HCV program requires compliance with the HUD and CHA family
       obligations, which the family is briefed on and is listed on the voucher and provided to the
       family in a written packet.


                                                     -3-
¶ 12       The hearing officer noted that under the HCV program, members of the household must
       not abuse alcohol in a way that threatens the health, safety, or right of peaceful enjoyment of
       other residents or persons in the immediate vicinity of the premises, and the CHA will
       terminate a family’s assistance if any member violates the family’s obligation. The hearing
       officer noted that plaintiff disavowed responsibility for the DUI; however, by signing the
       family obligations form, plaintiff agreed to take responsibility for a direct violation of the
       family obligation. The hearing officer found that plaintiff’s refusal to accept responsibility was
       a significant consideration in this matter and that he did not find credible plaintiff’s testimony
       that she was going to pick up her son at 2 a.m. because he had not eaten since the afternoon.
¶ 13       Skinner further found that plaintiff’s failure to disclose her conviction to the CHA was an
       active representation that she had not been involved in any criminal activity and showed
       disregard for the CHA policies and procedures, as well as federal law, and negatively affected
       her credibility. The hearing officer noted that the CHA may, but is not required to, consider all
       relevant circumstances in determining whether to terminate the family’s assistance, including,
       inter alia, whether the culpable household member was participating in or had successfully
       completed a supervised alcohol rehabilitation program or otherwise had been rehabilitated
       successfully. The hearing officer found that plaintiff did not produce documentary evidence
       that she participated in or completed a supervised alcohol rehabilitation program and
       plaintiff’s denial that she was guilty of DUI cast doubt on the likelihood of favorable conduct
       in the future. On appeal, the CHA argues that the refusal to accept responsibility for her
       behavior after pleading guilty “constituted a significant factor in the decision to uphold” the
       termination of assistance.
¶ 14       On May 7, 2013, plaintiff filed a petition for judicial review by writ of certiorari in the
       circuit court of Cook County, alleging that the decision to terminate her from the HCV
       program was not in accordance with the law. She subsequently filed, with the aid of counsel, a
       memorandum in support of her petition, alleging that she pleaded guilty because she believed it
       was the fastest way to go home. She maintained that during her 11 years in the HCV program,
       she had one misstep, being late to court for somebody else’s mistake, and 4 years later, the
       CHA determined, without considering mitigating circumstances, that this single conviction
       was sufficient to terminate her voucher and leave her homeless. Plaintiff claimed there was no
       proof that she was ever under the influence of alcohol at the time of her arrest.
¶ 15       Plaintiff maintains that the HUD guidelines require the CHA to consider all circumstances
       relevant to her case, such as all reasonable steps to prevent or mitigate the offending action,
       citing 24 C.F.R. § 966.4 (2014), and that the HUD Public Housing Occupancy Guidebook
       requires the public housing authority to consider mitigating circumstances in evaluating
       information related to screening for public housing. Plaintiff also maintains that the hearing
       officer misstated her testimony in finding that she did not attend an alcohol abuse class, and
       she argues that there was no evidence that she exhibited any signs of intoxication or was
       driving her car erratically.
¶ 16       The CHA responds that pursuant to its administrative plan, it will terminate a family’s
       assistance if any household member has violated the family’s obligation not to engage in
       criminal activity while participating in the HCV program, and that termination for criminal
       activity does not require a conviction or an arrest. The CHA alleged that, by driving under the
       influence, plaintiff engaged in extremely dangerous, potentially deadly, criminal activity that
       affected “everyone in the vicinity,” and that her DUI conviction was substantiated by a

                                                   -4-
       certified statement of conviction. The CHA further noted that plaintiff was arrested near her
       HCV residence and, pursuant to its administrative plan and the Code, it is permitted, but not
       required, to consider all relevant circumstances in rendering the decision to terminate.
¶ 17       In reply, plaintiff argues that the CHA is required to review mitigating circumstances
       before terminating a voucher and that failure to do so violates HUD policy. Plaintiff further
       alleged that all DUI offenders are required to complete an alcohol intervention program, and
       since her probation was completed satisfactorily, as evidenced by the court record produced at
       the hearing, and her completion of such a program shows that she is unlikely to have a similar
       incident in the future.
¶ 18       The circuit court dismissed plaintiff’s petition for a writ of certiorari in a written order.
       The court noted plaintiff’s contention regarding mitigating circumstances, and that she only
       pleaded guilty to be released quickly from jail, but the court found that the “mitigating
       circumstances” were questions of fact already decided by the hearing officer or in a criminal
       proceeding surrounding her conviction, and that the evidence reasonably supported the
       conclusion that she had violated the requirements of the HCV program.
¶ 19       The CHA operates under the Illinois Housing Authorities Act (310 ILCS 10/1 et seq. (West
       2012)), which did not adopt the Administrative Review Law (735 ILCS 5/3-101 et seq. (West
       2012)). When the act conferring power on the agency does not expressly adopt the
       Administrative Review Law and provides for no other form of review, a common law writ of
       certiorari is the appropriate method for obtaining judicial review of the administrative action.
       Outcom, Inc. v. Illinois Department of Transportation, 233 Ill. 2d 324, 335-36 (2009).
       However, we treat an appeal from the decision rendered in such a proceeding as any other
       appeal for administrative review. Landers v. Chicago Housing Authority, 404 Ill. App. 3d 568,
       571 (2010). Thus, we review the decision of the administrative agency and not the
       determination of the circuit court. Landers, 404 Ill. App. 3d at 571.
¶ 20       This appeal involves a mixed question of fact and law, and, accordingly, we will not
       reverse the agency’s decision unless it is clearly erroneous. AFM Messenger Service, Inc. v.
       Department of Employment Security, 198 Ill. 2d 380, 390-91 (2001). A decision is clearly
       erroneous if the record leaves the reviewing court with the firm and definite conviction that a
       mistake has been made. AFM Messenger Service, Inc., 198 Ill. 2d at 395.
¶ 21       Here, plaintiff contends that the CHA hearing officer was required to consider mitigating
       circumstances and failed to do so. She essentially maintains that the hearing officer found that
       she had not completed an alcohol abuse intervention program when she, in fact, had done so.
¶ 22       The HCV program is a private housing program governed by section 982.1 (24 C.F.R.
       § 982.1 et seq. (2014)) titled, “Section 8 Tenant-Based Assistance: Housing Choice Voucher
       Program.” Under section 982.551(l), program participants may not engage in “other criminal
       activity that threatens the health, safety, or right to peaceful enjoyment of other residents and
       persons residing in the immediate vicinity of the premises.” 24 C.F.R. § 982.551(l) (2014).
       Under section 982.551(m), participants “must not abuse alcohol in a way that threatens the
       health, safety or right to peaceful enjoyment of other residents and persons residing in the
       immediate vicinity of the premises.” 24 C.F.R. § 982.551(m) (2014). The voucher form
       mimics sections 982.551(l) and (m). A violation of either section 982.551(l) or (m) may result
       in termination from the program. 24 C.F.R. § 982.552(c)(1)(xi) (2014). In determining
       whether to terminate a participant the CHA “may consider all relevant circumstances” (24
       C.F.R. § 982.552(c)(2)(i) (2014)) and in the case of “alcohol abuse by a household member

                                                   -5-
       who is no longer engaged in such behavior, the [CHA] consider [sic] whether such household
       member is participating in or has successfully completed a supervised drug or alcohol
       rehabilitation program” or “evidence of otherwise having been rehabilitated successfully” (24
       C.F.R. § 982.552(c)(2)(iii) (2014)). Section 982.553 directs the CHA to establish standards for
       termination of assistance if a household member has violated “the family’s obligation under
       [section] 982.551 not to engage in violent criminal activity” (24 C.F.R. § 982.553(b)(2)
       (2014)) or where a “household member’s abuse or pattern of abuse of alcohol may threaten the
       health, safety, or right to peaceful enjoyment of the premises by other residents” (24 C.F.R.
       § 982.553(b)(3) (2014)). If the CHA relies on a criminal record for termination of assistance, it
       “must give the family an opportunity to dispute the accuracy and relevance of that record.” 24
       C.F.R. § 982.553(d)(2) (2014). The Code directs the CHA to consider whether the family
       member has participated in and completed an alcohol rehabilitation program or has otherwise
       rehabilitated successfully and, for this purpose, the CHA may require the participant to submit
       evidence of the household member’s current participation in or successful completion of that
       program or evidence of otherwise having been rehabilitated successfully. 24 C.F.R.
       § 982.552(c)(2)(iii) (2014).
¶ 23       Hearing officer Skinner found, without explanation, that plaintiff’s testimony concerning
       her reason for being in the car the night she was arrested (her child had not been fed) was
       “non-credible.” He also found plaintiff’s failure to report the arrest and conviction “creates an
       active representation that [she] had not been involved with any criminal activity; shows
       disregard for CHA policies and procedures, as well as the federal rule of law; and negatively
       affects the credibility of [plaintiff’s] overall testimony in this case.” (Emphases added.)
       Although plaintiff testified that she completed an alcohol abuse class as part of her probation,
       the hearing officer found her incredible, noting that she “did not produce any evidence that she
       had participated in or completed a supervised alcohol rehabilitation program or had otherwise
       been rehabilitated successfully.” The hearing officer concluded that plaintiff “insisted that she
       was not culpable for the DUI” and this “does not bode well for the likelihood of favorable
       conduct the [sic] future.” Plaintiff’s testimony that she completed the alcohol class and her
       satisfactory completion of her probation for the DUI which required completion of an alcohol
       abuse program was not contradicted. The hearing officer could have required further
       documentary evidence under section 982.552(c)(2)(iii) of the Code but he did not do so. 24
       C.F.R. § 982.552(c)(2)(iii) (2014). The hearing officer dismissed plaintiff’s testimony that she
       successfully completed an alcohol abuse class that was a condition of her probation because of
       her failure to advise the CHA of her conviction and her failure to take responsibility for her
       actions.
¶ 24       We have examined the record and are unable to locate any requirement that a program
       participant timely inform the CHA of any conviction, especially a traffic offense, subsequent
       to submitting the family responsibilities voucher form. The hearing officer put great weight on
       the fact that plaintiff did not inform the CHA of her conviction arising out of her early morning
       traffic arrest. This is not a requirement of the program and considering plaintiff’s failure to
       notify the CHA of the DUI conviction to be an important factor in terminating participation in
       the program finds no support in the record.
¶ 25       Applicable federal regulations provide that offensive conduct does not have to result in an
       arrest or conviction to be considered “criminal activity.” Termination for “violent criminal
       activity” is authorized (24 C.F.R. § 982.553(b)(2)(iii) (2014)); however, we find no support for


                                                   -6-
       the conclusion that a singular traffic offense qualifies as “violent” criminal activity under the
       Code where there is no evidence indicating the underlying facts that formed the basis of the
       conviction were “violent.” Similarly, to the extent the hearing officer was influenced by the
       classification of the DUI as a felony, we question whether the underlying facts of plaintiff’s
       conviction constitute a felony. The certified record of disposition shows plaintiff pled guilty to
       a violation of section 11-501(a) of the Illinois Vehicle Code (625 ILCS 5/11-501(a) (West
       2008)). Section 11-501(a) prohibits driving or being in actual physical control of a vehicle
       while under the influence of alcohol. This is a misdemeanor offense. 625 ILCS 5/11-501(c)(1)
       (West 2008). A conviction under section 11-501(a) is enhanced to a Class 4 felony where the
       violation occurred during a period in which driving privileges were suspended for a violation
       of a statutory DUI or a similar provision. 625 ILCS 5/11-501(d)(1)(G) (West 2008). Here,
       plaintiff testified at the informal hearing that her license was suspended because she had
       numerous unpaid parking tickets. A license suspension for unpaid parking tickets is not similar
       to a suspension for violation of section 11-501(a) of the Vehicle Code (625 ILCS 5/11-501(a)
       (West 2008)). Therefore, where it appears the hearing officer was influenced by the level of the
       traffic offense, in view of plaintiff’s uncontradicted testimony that she knew her license was
       suspended for unpaid parking tickets, there is a serious question as to whether the conviction
       was for a felony or a misdemeanor. We seriously doubt whether the hearing officer would have
       been knowledgeable about the intricacies of the sentencing provisions of the Vehicle Code,
       and, given plaintiff’s spontaneous testimony, there is little likelihood she manufactured a false
       explanation for her license suspension. The record indicates plaintiff did not grasp the
       distinction between a misdemeanor conviction and a “felony” conviction, a distraction
       apparently important to the hearing officer. In any event, the issue of whether the conviction
       was a misdemeanor or a felony appears to have been of great significance to the hearing officer
       and could have been resolved through a request for the plaintiff’s license abstract.
¶ 26       We also find the hearing officer’s conclusion that because plaintiff did not provide
       documentary evidence that she successfully completed an alcohol abuse program, she did not
       complete the program was conclusory at best. The CHA cannot arbitrarily ignore plaintiff’s
       statement that she successfully completed a court-required program where she completed her
       probation satisfactorily and a court record supporting the statement was in evidence. It is
       axiomatic that a satisfactory termination of probation occurs only after a probationer
       successfully completes all of the conditions of probation ordered by the court. In addition,
       section 11-501.01 requires DUI offenders to be professionally evaluated to determine whether
       alcohol abuse is a problem and to undergo treatment if it is. 625 ILCS 5/11-501.01 (West
       2008). The hearing was deemed informal, the plaintiff appeared pro se, and plaintiff was not
       advised that completion of a court-required program was relevant or important to the hearing
       officer. Given the apparent importance of this issue to the hearing officer, the conclusion that
       her testimony lacked credibility on this issue where no contrary evidence was presented and
       the failure to provide a pro se plaintiff an opportunity to furnish further evidence to support her
       statement factors into our firm conviction that a mistake was made.
¶ 27       The hearing officer found plaintiff’s testimony incredible based on her failure to accept
       responsibility for the DUI and her failure to report the conviction, finding these omissions
       indicated a likelihood of future misconduct. However, there is no requirement in the HCV
       participant family obligations form or section 982 of the Code (24 C.F.R. § 982.1 et seq.
       (2014)) that required plaintiff to report the DUI conviction after submission of the obligations


                                                    -7-
       form or “to accept responsibility” at any point. There was no evidence plaintiff was ever asked
       about this incident after it occurred or that she denied that this incident occurred prior to these
       proceedings. A plain reading of plaintiff’s testimony shows that she readily acknowledged the
       conviction and that she understood that driving under the influence of alcohol is not
       acceptable. Plaintiff insisted that she was not driving under the influence of alcohol and that
       she pleaded guilty to avoid staying in jail because she had three children that needed her. The
       concept of “acceptance of responsibility” is a matter of mitigation considered by a judge at
       sentencing. Absent citation to a specific rule or regulation, we fail to see how this concept is a
       relevant consideration in determining whether plaintiff should be terminated from the voucher
       program. We again note that the testimony concerning the basis for her suspension, unpaid
       parking tickets, her claim of not being intoxicated and her reason why she pled guilty were not
       contradicted by any evidence and are plausible explanations that give context to the
       circumstances of her conviction which, absent contrary evidence, cannot be dismissed
       outright. The regulations specifically provide that the plaintiff should have been given an
       opportunity to dispute the accuracy of the nature of the conviction and its relevancy (24 C.F.R.
       § 982.553(d)(2) (2014)). Her testimony directly addressed the question of whether she
       engaged in the “abuse of alcohol that threatened the health, safety, or the right to peaceful
       enjoyment of other residents and persons in the immediate vicinity of the premises” and
       whether she engaged in “violent criminal conduct” and no evidence was presented that
       contradicted this evidence.
¶ 28       The relevancy of this four-year-old DUI conviction and its relationship to plaintiff’s
       continued participation in the voucher program has not been demonstrated by the defendant.
       Plaintiff was stopped 15 minutes away from the premises where she received voucher
       assistance. Under a generous assumption that this location is included within the “community”
       contemplated under the Code, in our judgment it is not in the immediate vicinity of or on her
       premises which is defined as the building or complex in which the dwelling unit is located,
       including the common areas and grounds. 24 C.F.R. § 982.4 (2014). The Code provides that a
       HCV program participant shall not engage in the abuse of alcohol that threatens “the health,
       safety, or right to peaceful enjoyment of the premises by other residents.” 24 C.F.R. § 982.552,
       553 (2014). The family obligations form contains a similar provision except that alcohol abuse
       shall not occur “in the immediate vicinity of the premises.” 24 C.F.R. § 982.551 (2014). There
       was no evidence presented that plaintiff threatened the health, safety or welfare of the HCV
       community, based solely on this DUI conviction, or that plaintiff engaged in violent criminal
       activity or alcohol abuse in the immediate vicinity of her premises. We agree with the CHA
       that driving under the influence is a potentially dangerous activity to the community at large.
       However, we see nothing in the record that supports an order of termination based on an
       incident that occurred four years prior to the hearing, that took place 15 minutes distant from
       the program premises that plaintiff lived in but has not lived in for four years prior to the
       informal hearing, with no evidence describing the facts giving rise to the arrest (other than
       those provided by plaintiff), and no evidence presented that plaintiff did in fact threaten other
       residents or persons in the vicinity of where plaintiff lived. Furthermore, the defendant has not
       shown alcohol abuse or violent criminal activity through a single traffic offense and a singular
       DUI conviction as contemplated by a plain reading of the applicable rules and regulations of
       the defendant’s voucher program.



                                                    -8-
¶ 29       Other than the singular DUI conviction, there was no evidence that plaintiff had engaged in
       any other criminal conduct, criminal activity or alcohol abuse. The hearing officer’s
       conclusion that the evidence showed a likelihood of future misconduct based on a single 2009
       traffic offense that occurred off-site with no evidence of other offensive conduct that would
       establish by a preponderance of the evidence that termination of benefits was warranted and
       justified leaves us with a firm conviction that a mistake has been made.
¶ 30       There was also no consideration given to the fact that the conviction for a traffic-related
       offense occurred approximately four years before the revocation hearing and concerned an
       incident unrelated to plaintiff’s occupancy of or participation in a housing program
       administered by the CHA. The official records show that plaintiff was ordered to serve a term
       of probation and that probation was terminated satisfactorily. There is nothing in the record
       that informs us that plaintiff was required to inform the CHA of her conviction of a
       traffic-related offense, not connected to her residency or the voucher program. As such,
       finding these failures to be matters justifying termination leaves us with a firm conviction that
       a mistake was made.
¶ 31       The HCV program is clearly an important benefit provided to qualified persons and
       families by the government. The facts and timing of this proceeding leave us with the firm
       conviction that a mistake has been made. Given the mitigating circumstances discussed, we
       find that the decision to terminate plaintiff’s assistance in the HCV program was clearly
       erroneous. We reverse the order of termination and the judgment of the circuit court of Cook
       County.

¶ 32      Reversed.




                                                   -9-